DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2020/0244956), hereinafter Lee in view of Zhang et al. (U.S. 2015/0264354), hereinafter Zhang.

	Regarding claims 1, 15 and 19, Lee discloses a method, apparatus and non-transitory computer-readable recording medium for coding video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0453]), cause the processor to:
	performing, a conversion between a current video unit of a video and a bitstream of the video ([0083]); 
	wherein one of a first and a second mode is a pulse code modulation (PCM) mode for the current video unit ([0189]), and the other of the first and the second indications is used to indicate mode information of a multiple reference line based intra prediction (MRLIP) for the current video unit ([0226] and fig. 7), and wherein whether the second indication is present in the bitstream is related to the first indication ([0193]), and
	wherein, in response to the first indication being used to indicate the usage of the PCM (Lee [0189]), and the second indication being used to indicate the mode information of the MRLIP (Lee [0226] and fig. 7), in a first case that the first indication indicates that the PCM is applied to the current video unit, the second indication is not presented in the bitstream representation (Lee [0193]).
Lee does not explicitly disclose wherein one of a first and a second indications is used to indicate a usage of a pulse code modulation (PCM) for the current video unit.
	However, Zhang teaches wherein one of a first and a second indications is used to indicate a usage of a pulse code modulation (PCM) for the current video unit (Zhang [0032], [0091], Table 1), and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method, apparatus and non-transitory computer-readable storage medium with the missing limitations as taught by Zhang to increase coding efficiency by handling the situation when the signal cannot be efficiently coded by other modes (Zhang [0032]).

Regarding claims 3 and 17, Lee in view of Zhang teaches the apparatus of claim 15, wherein the mode information comprises a reference line index (Lee [0227]).

Regarding claims 4 and 18, Lee in view of Zhang teaches the apparatus of claim 15, wherein the current video unit includes a luma video block and at least one chroma video block (Lee fig. 6), and the first indication includes a luma indication and a chroma indication (Zhang [0129]) in response to a single tree being applied to the current video unit (Lee [0076])) (Zhang [0108]), and wherein the luma indication is used to indicate the usage of the PCM for the luma component, the chroma indication is used to indicate the usage of the PCM for the at least one chroma component (Zhang [0129]).
The same motivation for claim 1 applies to claims 4 and 18.

	Regarding claim 5, Lee in view of Zhang teaches the method of claim 4, further comprising: applying a filtering process (Lee [0117]) for the luma video block (Lee fig. 6) based on the luma indication during the conversion (Zhang [0129]).
	The same motivation for claim 1 applies to claim 5.



	Regarding claim 7, Lee in view of Zhang teaches the method of claim 4, further comprising: applying a filtering process (Lee [0117]) for the at least one chroma video block (Lee fig. 6) based on the chroma indication during the conversion (Zhang [0129]).
	The same motivation or claim 1 applies to claim 7.

	Regarding claim 8, Lee in view of Zhang teaches the method of claim 7, wherein the filtering process is a deblocking filter process (Lee [0117]).

	Regarding claim 9, Lee in view of Zhang teaches the method of claim 4, wherein the luma indication (Zhang [0129]) is a usage flag, and the chroma indication (Zhang [0129]) is a usage flag (Zhang [0091] and [0096]).
	The same motivation for claim 1 applies to claim 9.

	Regarding claim 10, Lee in view of Zhang teaches the method of claim 1, wherein the current video unit is a luma video unit (Lee fig. 6) and the first indication is a luma indication (Zhang [0129]) in response to a dual tree being applied to the current video unit (Lee [0298]), or wherein the current video unit is a chroma video unit with two color components (Lee fig. 6) and the first indication is a chroma indication (Zhang [0129]) in response to a dual tree being applied to the current video unit (Lee [0298]).
	The same motivation for claim 1 applies to claim 10.


	The same motivation for claim 1 applies to claim 11.

	Regarding claim 12, Lee in view of Zhang teaches the method of claim 11, wherein in a third case that the third indication indicates that the MRLIP is not applied to the current video unit, the first indication is present in the bitstream (Lee [0193]).

	Regarding claim 13, Lee in view of Zhang teaches the method of claim 1, wherein the conversion includes encoding the current video unit into the bitstream (Lee [0002]).

	Regarding claim 14, Lee in view of Zhang teaches the method of claim 1, wherein the conversion includes decoding the current video unit from the bitstream (Lee [0002]).

	Regarding claim 20, Lee discloses a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus ([0453]), wherein the method comprises:
	generating a bitstream of a video from a current video unit of the video ([0083]); 
	wherein one of a first and a second mode is a pulse code modulation (PCM) mode for the current video unit ([0189]), and the other of the first and the second indications is used to indicate mode information of a multiple reference line based intra prediction (MRLIP) for the current video unit ([0226] and fig. 7), and wherein whether the second indication is present in the bitstream is related to the first indication ([0193]), and

Lee does not explicitly disclose wherein one of a first and a second indications is used to indicate a usage of a pulse code modulation (PCM) for the current video unit.
	However, Zhang teaches wherein one of a first and a second indications is used to indicate a usage of a pulse code modulation (PCM) for the current video unit (Zhang [0032], [0091], Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s method, apparatus and non-transitory computer-readable storage medium with the missing limitations as taught by Zhang to increase coding efficiency by handling the situation when the signal cannot be efficiently coded by other modes (Zhang [0032]).

Response to Arguments
Applicant's arguments filed 2/26/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-9 of the Applicant’s Response, the Applicant argues that Lee and Zhang do not teach the amended limitation of claim 1, “wherein, in response to the first indication being used to indicate the usage of the PCM, and the second indication being used to indicate the mode information of the MRLIP, in a first case that the first indication indicates that the PCM is applied to the current video unit, the second indication is not presented in the bitstream representation”.
	The Examiner respectfully disagrees. Lee suggests the use of a PCM mode ([0189]), however, Lee did not teach an explicit “indication” for its PCM mode. As a result, the Examiner added Zhang. Zhang 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references on p. 8 of the Applicant’s Response, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, Lee suggests the use of a PCM mode ([0189]), while Zhang explicitly teaches a pcm_enabled_flag ([0091] and Table 1). Paragraph [0032] of Zhang, which the Examiner cited for his motivation and which is also argued by the Applicant, states that I-PCM is used when other modes are not as efficient. This does not teach away from using I-PCM, but rather the Examiner would argue that this is even greater motivation to use I-PCM when other modes are not as efficient. Finally, a motivation to combine was stated on pgs. 3-4 of the Non-Final Rejection dated 11/27/2020.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (U.S. 2018/0332284) teaches intra-prediction with multiple reference lines (Title).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482